Citation Nr: 1448664	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1989, and again from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

As noted on the title page, the Board has recharacterized the Veteran's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e. a depressive, social phobia, anxiety disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ) in April 2014.  A transcript of the hearing is of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence is in equipoise as to a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  

2.  There is credible supporting evidence that the Veteran's PTSD is due to a traumatic event that occurred during his active duty military service.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

 Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Here, as the Veteran's claim for service connection for PTSD is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this issue.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

Finally, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.

The Veteran alleges that he has PTSD due to his active duty service.  He claims that he was a medical laboratory specialist in service and that while stationed in Landstuhl, Germany in support of Operation Desert Shield/Desert Storm, he was an autopsy assistant.  He asserts that he observed and assisted the pathologist in the performance of autopsies.  He was unable to indicate specifically the amount of autopsies he assisted with, but indicated that the autopsy of a soldier who committed suicide and the autopsy of an Asian girl who was killed by her mother affected him the most.  

The Veteran was diagnosed on several occasions with PTSD, and received group and individual treatment for the same.  He also received treatment for anxiety, depression, alcohol abuse, and panic attacks.  There were also negative screens for PTSD and depressive disorder.  

The Board notes that a March 2014 examination by J.R.T., Ph.D. confirms a diagnosis of PTSD, delayed onset, chronic, in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  Having found that the Veteran meets the criteria for a diagnosis of PTSD, the next question is whether there is credible supporting evidence of an inservice PTSD "stressor," i.e., evidence of an event in service that led to or caused PTSD.  Here, there is credible evidence of such.  The Veteran continues to state via his April 2014 Travel Board hearing testimony and his statements throughout the claim, that his work as an autopsy assistant was his stressor which caused him to have PTSD.  His military personnel records indicated that his MOS was as a medical laboratory specialist.  The records did not, however, indicate what duties he performed in this regard.  However, a copy of a letter sent to his younger brother at college in February 1991 was associated with the claims folder.  It discussed at least some of his work regarding autopsies.  Although not in depth, the letter is indicative of his work in the laboratory working on autopsies, and discussed one autopsy wherein a soldier, around his approximate age, had committed suicide.  This documents his stressors in service and has been used to merit a PTSD diagnosis.  

The Board has also considered the Veteran's contentions provided in written statements and in testimony before BVA.  While the Veteran is not competent to provide a medical opinion regarding diagnosis, the Board has considered the purpose to which he is offering testimony; namely to provide competent evidence as to the circumstances of the in-service stressor, and the symptoms he experienced during and following service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The testimony regarding the Veteran's in-service stressor has been factually consistent, whether being reported to VA claims adjudicators or to VA medical providers.  He has presented a letter from his younger brother indicative of his inservice stressor, statements of his sisters that indicated the change in his behavior after his return from Germany, and a fellow service comrade that indicated the change of his demeanor from their service early in January 1991 in Germany and the difference when they left several months later.  He testified how he was horrified and traumatized by at least two of the autopsies and that he refused to return to the laboratory thereafter.  He also stated that this work caused him to lose his girlfriend because she could not tolerate his spells related to his work.  The second element of Shedden has been met.  

Finally, as to crucial element (3) of the Shedden analysis, a medical nexus, there are conflicting opinions.  The positive evidence (the private March 2014 examination) indicated by the private psychologist, showed that the psychologist had taken into consideration the evidence of record, the Veteran's statements, testing, and moreover, evidence of the Veteran's stressors, verified by the letter from his brother.  Conversely, the March 2012 examination report was reflective of much of what was indicated throughout the private report and throughout the evidence of record.  However, the VA examiner stated that it was his opinion that most of the evidence was from the Veteran's self-report and in his opinion, extreme responding.  Both examinations included MMPI-2 testing.  The VA examiner found the results to be minimally valid due to extreme responding.  The private psychologist, however, found the responses to be valid and indicated that the Veteran responded in an open and honest manner.  Given the foregoing, the March 2012 VA opinion is given no more probative value than the March 2014 private psychologist's opinion.  Therefore, with that aspect of the evidence in equipoise, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

While the Board notes that service connection is not granted herein for major depressive disorder, panic attacks, anxiety, and social phobia, the Veteran has been diagnosed with such during the appellate period.  The Veteran's PTSD and depressive disorder, if both were service connected, would both be evaluated under the General Rating Formula for Mental Disorders.  Any other such acquired psychiatric disorder would also be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation is not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for major depressive disorder or any other acquired psychiatric disorder other than PTSD would not result in any additional compensation.  Moreover, it is also important to note that the examiner who provided the March 2012 VA examination and opinion indicated that a distinction between the Veteran's depressive disorder and social phobia, although having their onset of symptoms, in his opinion, after service, had symptoms that could not be differentiated.  The private psychologist indicated the same in connection with PTSD, depression, anxiety, and panic disorder, finding that their symptoms could not be differentiated.   For the above reasons, the Board concludes that no useful purpose would be served by remanding the claim for service connection for major depressive disorder or the other acquired psychiatric disorders for an opinion, with rationale, as to whether these disorders are due to military service.

 Having resolved reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran contends that he is unemployable either primarily or entirely as a result of his service-connected PTSD.  As a result of findings related to this claim, the Veteran has been service connected for PTSD.  In this regard, the Veteran's service-connected PTSD has yet to be rated.  Therefore, that disability should be rated in connection with this claim.  

Additionally, the Veteran should be provided appropriate VA examination or examinations and an opinion(s) should be rendered to determine functional effects of his service-connected disabilities relative to a determination of whether his service-connected disabilities singularly or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that has come into existence since 2013, and associate those records with the claims file.  

2.  Thereafter, the Veteran should be afforded an appropriate VA examination or examinations to determine functional effects of service-connected disabilities relative to a determination of whether he is unemployable solely due to his service-connected disabilities.   

Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner(s) should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.   

Each examiner should explain the rationale for any opinion given regarding the functional effects of the Veteran's service-connected disabilities relative to his ability to obtain or maintain employment.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


